Opinion by
Keefe, J.
It was found that the evidence established that the garment in question had been used in accordance with the provisions of section 308 and the regulations thereunder and that the cord and seal became loosened or severed through natural causes and not in an attempt to violate the conditions under which free importation was permitted. The protest was sustained. Abstract 40084, Victor Stiebel v. United States (T. D. 48394), and Bonwit Teller v. United States (T. D. 49322) cited. Judge Evans dissented, citing his opinion in Fanny of Hilda v. United States (T. D. 48881).